DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 16, 2020 has been entered.
Applicants' arguments and claim amendments, filed July 16, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1 recites: A microneedle array comprising: a sheet portion; and a plurality of needles present on the upper surface of the sheet portion wherein each needle of the plurality of needles contains a water-soluble polymer… wherein the sheet portion contains the water-soluble polymer. The claim recited a single water-soluble polymer. However, it is unclear if this polymer is present in the needles as indicated by “the plurality of needles contains a water-soluble polymer” or in the sheet portion as indicated by “wherein the sheet portion contains the water-soluble polymer”. Clarification is required. 
Claim 2 recites “at least one disaccharide in lines 3-4 and “disaccharides” in line 5. It is unclear if the claim requires one disaccharide or a plurality thereof. 
Claims 11 and 12, as currently amended, recite “wherein each needle contains two or more water-soluble polymers, disaccharides and medicaments. It is unclear if the claims require (1) two water-soluble polymers, two disaccharides and two medicaments, (2) two water-soluble polymers and any number of disaccharides and medicaments, or (3) two total of the combination of water-soluble polymers, disaccharides and medicaments. For the purposes of applying art, interpretation (3) will be used in accordance with the broadest reasonable interpretation set forth in MPEP 2111. 


Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2014/0276378). 
Chen teaches a microneedle array comprising needles (Figure 1). The needle tip is filled with a composition comprising a 0.1-50 wt% active agent, about 20-95 wt% polysaccharide, and about 5-50wt% sugar alcohol [0108].  The polysaccharide may be dextran or hydroxyethyl starch [0110-0112]. The sugar alcohol may be sucrose or trehalose [0114]. The active agent may be a vaccine [0071]. It is desirable that the microprojections (i.e. tips) possess the highest concentration of active agent, particularly when the active agent is costly [0067]. As such, a first layer of the microprojection may be an active containing layer with a second layer having a reduced or zero concentration of active agent [0067].  

    PNG
    media_image1.png
    186
    743
    media_image1.png
    Greyscale

It would have been prima facie obvious to one having ordinary skill in the art formulating the microneedle array of Chen to choose from among the respective components and amounts to arrive at the instant claims. See MPEP 2143(I)(A) and 2144.06(I). In doing so it would have been obvious to have a higher concentration of active agent near the tip as demonstrated in the figure in order to maximize the percentage of drug administered and reduce cost and waste. 


Obviousness Remarks
Applicants previously argued that Chen does not teach the instantly cited ratio of polymer:medicament. 
Examiner disagreed. Based on the ranges taught by Chen, 0.1-50 wt% active agent, about 20-95 wt% polysaccharide, and about 5-50 wt% sugar alcohol [0108], one of ordinary skill in the art would have found it prima facie obvious to choose amounts from within the ranges and arrive at the instant claims. For example, 50% active agent, 20% polysaccharide, and 30% sugar alcohol would provide a polymer:medicament ratio of 0.4:1 and a 1:1 polymer+disaccharides:medicament ratio. These fall squarely within the ranges recited by instant claims 1 and 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). Accordingly, the rejection was maintained. 

Applicants argue that based on the exemplary formulation suggested by Examiner of 50% active agent, 20% polysaccharide, and 30% sugar alcohol, the proportion of polymer in the needle is 20%. However, the claim requires 50% by mass or more of the solids content, so the rejection should be withdrawn. 
Examiner disagrees. Applicants appear to be improperly reading limitations into the claim. MPEP 2111.01(II). There is no requirement in the claims that the recited components are uniformly dispersed or homogeneously mixed. To the contrary, the entire needle may have polymer throughout [0053-0055] while the drug is only present, or primarily present, in the tip ([0067], Fig.1). The instant claims impliedly prohibit uniformity and homogeneity of the recited components by requiring both 50% or more of . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-12 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,166,182 and 1-11 of U.S. Patent No.10,814,118 in view of Chen (U.S. 2014/0276378). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to one of ordinary skill in the art to . 


Double Patenting Remarks
Applicants restate their arguments from above that Chen does not teach or suggest the instantly cited ratio of polymer:medicament. 
Examiner disagrees. The ranges recited by Chen overlap with the instantly recited ranges for the same reasons expressed in the obviousness rejection above. Accordingly, the double patenting rejection is maintained. 

	
Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612